                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 RONNIE J. RICE

                      Petitioner,

                      v.                          CAUSE NO.: 3:17-CV-738-JD-MGG


 WARDEN,

                      Respondent.

                                OPINION AND ORDER

       Ronnie J. Rice, a prisoner without a lawyer, filed a habeas corpus petition to

challenge his conviction and sentence for murder under Case No. 45G03-0712-MR-11.

Following a guilty plea, on January 12, 2012, the Lake County Superior Court sentenced

Rice to life without parole.

                               FACTUAL BACKGROUND

       In deciding this habeas petition, the court must presume the facts set forth by the

state courts are correct unless they are rebutted with clear and convincing evidence. 28

U.S.C. § 2254(e)(1). The Court of Appeals of Indiana summarized the evidence

presented at trial:

       Maxine Urbanczyk arrived to work at Kentucky Fried Chicken in
       Merrillville at around 8:30 a.m. on December 10, 2007. A store surveillance
       video shows Ms. Urbanczyk going to the back door, looking through a
       peephole, opening the door, and appearing to be familiar with the person
       on the other side. She handed the person a cordless telephone and then
       placed a piece of cardboard such that the door would not completely
       close, thus allowing access to the restaurant. A short time later, the video
       shows Rice, who worked at the restaurant, entering through the back door

                                            1
wearing a grey colored sweatshirt. Another surveillance camera captured
Rice crouching down behind the front counter where the safe is located
and taking items from the safe. A few minutes later, Rice is seen exiting
the back door. Our Supreme Court, in considering the nature of the
offense upon review of Rice’s direct-appeal challenge to his LWOP
sentence, summarized what transpired while Rice was inside the
restaurant.

Rice arrived at work to rob the safe, but he needed Ms. Urbanczyk’s help
to do it. Not wanting to leave any witnesses to his crime, he attacked Ms.
Urbanczyk from behind with both a chair and a hammer. She sustained 15
head injuries including facial lacerations, cranial fractures, brain
contusions, and cranial hemorrhaging; a fractured rib cage; and a bruised
left lung. She died from “extensive head injuries with chest injuries caused
by blunt force trauma.”

 A short time later two employees arrived at the restaurant but were
unable to gain access through the front door. Rice came from the back of
the building, approached one of his coworker's cars, took off his “greyish
looking” sweatshirt, and put it in the back of her car. Rice then asked his
other coworker if he could wear his black sweatshirt.

During one of his interviews with police, Rice admitted that after he took
the money from the safe, he approached Ms. Urbanczyk from behind and
pushed her down and then hit her with a chair. At some point he grabbed
a hammer and “just went berserk.”

During the investigation, police located a hammer behind a filing cabinet
at the crime scene. Swabs of blood taken from Rice's grey sweatshirt and
jeans matched Ms. Urbanczyk's DNA profile. Ms. Urbanczyk's store keys
were found at the police station where Rice had hidden them while being
interviewed. Ms. Urbanczyk’s jacket and bags of cash totaling $3667.89
were recovered from a dumpster near the area from where Rice appeared
as he approached the front of the restaurant and encountered his
coworkers.

On December 12, 2007, Rice was charged with murder, a felony, and
murder in the perpetration of a robbery, a felony. Rice's family hired an
attorney to represent Rice. On February 5, 2008, the State amended the
charging information to include a charge of robbery as a class B felony.
The State also filed a request to seek a sentence of LWOP. The LWOP
designation listed one aggravator—Rice killed the victim while
committing or attempting to commit robbery.

                                     2
         On September 18, 2008, Rice filed a motion to suppress his statements to
        police and evidence gathered during a warrantless search of his home.
        The trial court conducted a suppression hearing over three days and
        issued an order denying Rice’s motion to suppress on February 24, 2009.
        Rice's belated motion for certification for interlocutory appeal was granted
        by the trial court, but this court denied his motion to accept jurisdiction.

         On February 2, 2010, the trial court granted Rice’s motion to continue the
        trial to afford his mitigation expert additional time to investigate and
        prepare a report. On February 16, 2010, the trial court granted Rice's
        petition for public fund payment and reimbursement for mitigation-
        expert expenses.

         On January 18, 2011, six days before his scheduled jury trial, Rice pled
        guilty as charged without the benefit of a plea agreement. Rice submitted
        a statement of facts to serve as the factual basis for his guilty plea and
        therein acknowledged that he faced a sentence of LWOP and that
        sentencing would be left to the discretion of the trial court. After several
        continuances, a sentencing hearing was held January 9 through 12, 2012.
        The State requested that the court impose a sentence of LWOP. As
        mitigating evidence, Rice’s trial counsel called his mother and sister as
        witnesses and submitted three exhibits. At the conclusion of the hearing,
        the trial court sentenced Rice to LWOP.

ECF 10-13 at 2-6.

        Rice argues that he is entitled to habeas corpus relief. He asserts that he received

ineffective assistance of counsel because trial counsel advised him to plead guilty and

failed to present sufficient mitigating evidence at the sentencing stage. He further

asserts that the trial court erred in accepting his guilty plea as voluntarily and

intelligently made 1 and that the trial court violated his rights under the Eighth

Amendment by failing to consider evidence properly at the sentencing stage.


1In the habeas petition, Rice is not asserting mental incompetency. See United States v. Teague, 956 F.2d
1427, 1432 (7th Cir. 1992) (“The test for competency is whether the defendant ‘has sufficient present
ability to consult with his lawyer with a reasonable degree of rational understanding-and whether he has
a rational as well as factual understanding of the proceedings against him.”).

                                                    3
                                PROCEDURAL DEFAULT

       Before considering the merits of a habeas petition, the court must ensure that the

petitioner has exhausted all available remedies in state court. 28 U.S.C. § 2254(b)(1)(A);

Lewis v. Sternes, 390 F.3d 1019, 1025 (7th Cir. 2004). For a federal court to hear his or her

claims, a habeas petitioner must have fully and fairly presented his or her federal claims

to the state courts. Boyko v. Parke, 259 F.3d 781, 788 (7th Cir. 2001). Fair presentment

“does not require a hypertechnical congruence between the claims made in the

federal and state courts; it merely requires that the factual and legal substance remain

the same.” Anderson v. Brevik, 471 F.3d 811, 814–15 (7th Cir. 2006) (citing Boyko, 259 F.3d

at 788). It does, however, require “the petitioner to assert his federal claim through one

complete round of state-court review, either on direct appeal of his conviction or in

post-conviction proceeding.” Lewis, 390 F.3d at 1025. “This means that the petitioner

must raise the issue at each and every level in the state court system, including levels at

which review is discretionary rather than mandatory. Id.

       Rice presented the claims relating to ineffective assistance of counsel and the

acceptance of his guilty plea to the Court of Appeals of Indiana and the Indiana

Supreme Court at the post-conviction relief stage. ECF 10-10; ECF 10-14. Rice

challenged the sentencing decision on direct appeal, but he did not do so on federal

grounds. ECF 10-3. Though he challenged the sentencing decision on federal grounds at

the post-conviction relief stage, the appellate court declined to consider it on the basis of

res judicata. ECF 10-13 at 19-20. Therefore, Rice is procedurally defaulted on the claim



                                              4
that the trial court violated his rights under the Eighth Amendment by failing to

consider evidence properly at the sentencing stage.

        Rice asserts that appellate counsel was ineffective for not challenging his

sentencing claim under the Eighth Amendment on direct appeal because he failed to

preserve the claim for federal habeas review. 2 A habeas petitioner can overcome a

procedural default by showing both cause for failing to abide by state procedural rules

and a resulting prejudice from that failure. Wainwright v. Sykes, 433 U.S. 72, 90 (1977);

Wrinkles v. Buss, 537 F.3d 804, 812 (7th Cir. 2008), cert. denied, 129 S. Ct. 2382 (2009).

Cause sufficient to excuse procedural default is defined as “some objective factor

external to the defense” which prevented a petitioner from pursuing his constitutional

claim in state court. Murray v. Carrier, 477 U.S. 478, 492 (1986). The court will assume

without deciding that Rice has shown cause and prejudice to excuse procedural default

and will consider this claim on the merits. 3

                                              ANALYSIS

        In the habeas petition, Rice asserts that he received ineffective assistance of

counsel and that the trial court erred in relation to his guilty plea and sentencing.

“Federal habeas review exists as a guard against extreme malfunctions in the state

criminal justice systems, not a substitute for ordinary error correction through appeal.”

Woods v. Donald, 135 S.Ct. 1372, 1376 (2015) (quotations and citation omitted).


2 As indicated below, the court is reviewing the underlying Eighth Amendment claim. Therefore, to the
extent Rice presents this argument as a freestanding ineffective assistance of counsel claim, he can no
longer demonstrate prejudice, and the court finds that it is not a basis for habeas relief.
3 Notably, federal courts have the discretion to consider claims for habeas relief under certain

circumstances even if such claims are procedurally barred. 28 U.S.C. § 2254(b)(2).

                                                    5
              An application for a writ of habeas corpus on behalf of a person in
       custody pursuant to the judgment of a State court shall not be granted
       with respect to any claim that was adjudicated on the merits in State court
       proceedings unless the adjudication of the claim—
              (1) resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as
       determined by the Supreme Court of the United States; or
              (2) resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in the State
       court proceeding.

28 U.S.C. § 2254(d).

       [This] standard is intentionally difficult to meet. We have explained that
       clearly established Federal law for purposes of §2254(d)(1) includes only
       the holdings, as opposed to the dicta, of this Court’s decisions. And an
       unreasonable application of those holdings must be objectively
       unreasonable, not merely wrong; even clear error will not suffice. To
       satisfy this high bar, a habeas petitioner is required to show that the state
       court’s ruling on the claim being presented in federal court was so lacking
       in justification that there was an error well understood and
       comprehended in existing law beyond any possibility for fairminded
       disagreement.

Woods, 135 S. Ct. at 1376 (quotation marks and citations omitted). Criminal defendants

are entitled to a fair trial but not a perfect one. Rose v. Clark, 478 U.S. 570, 579 (1986). To

warrant relief, a state court’s decision must be more than incorrect or erroneous; it must

be objectively unreasonable. Wiggins v. Smith, 539 U.S. 510, 520 (2003). “A state court’s

determination that a claim lacks merit precludes federal habeas relief so long as

fairminded jurists could disagree on the correctness of the state court’s decision.”

Harrington v. Richter, 562 U.S. 86, 101 (2011) (quotation marks omitted).

       On February 5, 2008, the prosecution charged Rice with murder and sought a

sentence of life without parole. Direct Appeal App. 34. Under Indiana law, if the

prosecution seeks a sentence of life without parole and obtains a murder conviction by

                                               6
jury trial, the jury issues a sentencing recommendation and must find that at least one

aggravating circumstance exists beyond a reasonable doubt to recommend life without

parole. Ind. Code § 35-50-2-9(a), (d). Aggravating circumstances include intentionally

killing another person while committing a robbery. Ind. Code § 35-50-2-9(b)(1).

Mitigating circumstances include whether “the defendant was under the influence of

extreme mental or emotional disturbance when the murder was committed” and

whether “the defendant’s capacity to appreciate the criminality of the defendant’s

conduct or to conform that conduct to the requirements of the law was substantially

impaired as a result of mental disease or of intoxication.” Ind. Code § 35-50-2-9(c).

       Prior to the guilty plea, trial counsel moved to suppress Rice’s confession on the

basis that he did not give it voluntarily and submitted the unfinished report of Dr.

Savarese, a clinical social worker, on his mental condition. Direct Appeal App. 45-47,

61-85. In the report, Dr. Savarese noted that Rice agreed to the police officers’ comments

without thinking, was emotionally detached and unresponsive to the circumstances,

compulsively attempted to obtain his mother’s approval, and either could not

remember what happened or did not fully accept that his memories reflected reality. He

also noted Rice’s history of dissociation, memory deficiencies, dependent personality

disorder, and bipolar disorder and opined that his confession was involuntary. Id. The

trial court summarily denied the motion to suppress. Id. at 109.

       On January 18, 2012, Rice plead guilty to the charge of murder. Guilty Plea Tr. 10.

At that time, the prosecution had gathered substantial evidence, including Rice’s

confession, a video recording of Rice and the victim alone in the restaurant immediately

                                             7
before her demise, and DNA confirmation that the blood of the victim was on Rice’s

clothes. Sent. Tr. 78-81, 182-87; Sent. Ex. 75. At the guilty plea hearing, Rice testified that

he suffered no mental impairment that would prevent him from understanding the

proceedings and that he was satisfied with the performance of trial counsel. Guilty Plea

Tr. at 5. He testified that he was aware that by pleading guilty he was waiving

numerous rights, including his right to a jury trial. Id. at 7. He also affirmed that his

decision to plead guilty was not the result of any threats and promises and was an act of

his own free will. Id. at 11; Direct Appeal App. 159-60.

       After the guilty plea, trial counsel sought extensions of time to obtain a

completed report from Dr. Savarese on Rice’s mental condition for sentencing. Direct

Appeal App. 121-22, 142-43, 154-55. The prosecution moved to exclude the admission of

expert report or testimony due to untimeliness but noted that, if such evidence was

admitted, they would likely depose Dr. Savarese or hire an expert witness on behalf of

the State. Id. at 144-46; July 2011 Motion Hearing Tr. 12-13; August 2011 Motion Hearing

Tr. 10-11. On June 23, 2011, the court granted the motion to exclude, but, on July 11, the

trial court granted trial counsel’s motion to reconsider and ruled that Dr. Savarese’s

testimony could be presented at the sentencing hearing. Direct Appeal App. 7, 163. On

August 3, 2011, the court denied the trial counsel’s motion to continue the sentencing

hearing and motion to admit Dr. Savarese’s deposition transcript, stating:

       Okay. Well, the deposition will not be entered in lieu of Dr. Savarese. I’m
       not granting the continuance. [Trial counsel], you have the information
       that you need. Your mitigating expert does not have to testify. If he’s not
       available, he’s not available, but you have the essence of what it is that


                                               8
       you want to argue for mitigation. We will proceed with that, and that will
       be it.

August 2011 Motion Hearing Tr. 9.

       On January 8, 2012, at sentencing, trial counsel presented Rice’s mother and

sister as witnesses. Sent. Tr. 324-65, 367-87. Both witnesses testified about the

challenges faced by Rice during his childhood and adult life, including his family

history, criminal background, employment record, and gambling interests, and that

they believed that the crime was inconsistent with his character. Id. Trial counsel also

introduced records indicating that the prosecution rarely sought life without parole for

those convicted of similar crimes. Id. at 323, 413. He also introduced a transcript of the

police interrogation and a police report detailing Rice’s arrest to show the misleading

nature of the interrogation and that Rice did not plan to kill her. Id. at 35, 268, 401. The

trial court declined to afford meaningful weight to the sentencing statistics but

expressed a desire to sentence Rice based on the facts of his case. Id. at 423-24. The trial

court found that acceptance of guilt, remorse, and youth were mitigating factors and

that the nature and circumstances of the crime, including the brutality and the casual

manner in which he returned to the scene of the crime, and the escalating nature of his

criminal history were aggravating factors. Id. at 433-36. The trial court also noted that,

while Rice did not appear to have a violent nature, he committed a violent crime with

little provocation. Id. On this basis, the trial court sentenced him to life without

possibility of parole. Id.




                                              9
       On direct appeal, the Indiana Supreme Court remanded Rice’s case because it

could not determine whether the trial court had improperly relied on non-capital

aggravating factors. ECF 10-8. On remand, the trial court found that the murder

occurring during the commission of a robbery was a statutory aggravating factor. Id.

The trial court also found the mitigating factors of admission of guilt, remorse, and

youthfulness but noted that Rice’s status in a position of trust, his actions immediately

after the crime, and escalating violent behavior undermined these mitigating factors. Id.

The trial court resentenced Rice to life without possibility of parole. Id. Rice appealed

again to challenge the trial court’s consideration of non-capital aggravating factors but

the Indiana Supreme Court found that the trial court was entitled to decide how much

weight to afford to mitigating factors and that the trial court did not abuse its discretion.

Id.

       At the post-conviction relief stage, Rice asserted that he received ineffective

assistance of counsel with respect to his plea and sentencing. ECF 12-2 at 16-19. On

January 13, 2016, at an evidentiary hearing, trial counsel testified that he met with the

prosecution shortly after he was retained to ask them to not to seek the death penalty.

ECF 12-5 at 12. Though the prosecution did not offer any benefits for a guilty plea, trial

counsel believed that the sentencing court would credit Rice for accepting

responsibility. Id. at 12-13. He also sought to avoid an adverse recommendation by a

jury, which he believed the sentencing court would follow. Id. He advised Rice that he

was entitled to a jury trial if he did not plead guilty. Id. at 14. At sentencing, he

advocated on Rice’s behalf by noting the questionable nature of the confession, his

                                              10
affection toward his niece, and the statistics on the sentences sought by the prosecution

in similar cases. Id. at 14-16. He explained that the sentencing court did not have

substantial experience with life without parole sentences and that he used statistics to

provide contexts to the court’s sentencing discretion. Id. He hired Dr. Savarese as an

expert to testify but ultimately chose not to present expert testimony at the hearing. Id.

at 21-24. Instead, he relied on Rice’s mother and sister to testify about Rice’s childhood

and character to humanize him. Id. Specifically, trial counsel testified, “Well, what [Dr.

Savarese] developed and what he was able to develop in anticipation of sentencing,

from my point of view, I believed in a very credible manner, we would be able to, and I

think did, lay it out through primarily Mr. Rice’s mother’s testimony, who I found to be

a very bright, very articulate woman.” Id. at 21-22. He also interviewed Rice’s father but

did not believe his testimony would be helpful at sentencing due to his demeanor. Id.

       Dr. Bart Ferraro, a clinical psychologist, also testified at the evidentiary hearing.

Id. at 71-97. After reviewing Rice’s medical records and examining him, he diagnosed

depressive disorder and mixed personality disorder due to deficiencies with his ability

to think and perceive accurately, to regulate his emotions, to function with an

integrated sense of himself, and to relate to others maturely. Id. at 73-77. He experiences

generalized anxiety, avoids interpersonal relationships, and thinks of himself in a

manner that is inconsistent with reality. Id. He also needs others to assume

responsibility for major parts of his life and avoids disagreements and seeks approval

from those supporting him. Id. These conditions may also cause intense bursts of anger

and dissociative episodes. Id. Dr. Ferraro opined that, in committing the murder, Rice

                                             11
was influenced by his personality disorder due to a confluence of stressors that

distorted his ability to think rationally. Id. at 79-81. He declined to describe the influence

of Rice’s personality disorder as extreme or severe or that Rice lacked the capacity to

conform his conduct but noted that he did not examine Rice at the time of the crime. Id.

at 81-83. However, such mental disorders are generally fixed by late adolescence, and

Rice did not receive treatment until his incarceration. Id. He opined that Rice likely did

not plan the murder and that Rice had an unpredictably violent nature that could be

alleviated through proper treatment. Id. at 84-86. On cross examination, Dr. Ferraro

testified that he has examined hundreds of patients with similar mental disorders and

that only one or two percent of those patients had committed murder. Id. at 88.

          Also at the evidentiary hearing, Rice’s family and friends testified that they

would have testified at the sentencing hearing if they had been asked. Id. at 42-71, 111-

57. They also testified regarding Rice’s troubled relationship with his mother. Id. On

August 2, 2016, the Lake Superior Court denied Rice’s petition for post-conviction relief,

noting that, even if Rice had presented the additional witnesses at sentencing, their

testimony would not have affected its decision. 4 ECF 12-3 at 98-116.

          On appeal, the Court of Appeals of Indiana found that trial counsel was not

deficient for advising Rice to plead guilty because it was a strategic decision based on

the overwhelming nature of the prosecution’s evidence and favorable sentencing

considerations. ECF 10-13 at 11-12. The appellate court also noted that, even if the




4   Judge Diane R. Boswell presided over the criminal proceedings and post-conviction review proceedings.

                                                    12
confession was suppressed, the ultimate outcome would likely be unchanged due to the

overwhelming nature of the prosecution’s other evidence. Id. The appellate court also

found that trial counsel was not deficient for failing to investigate or present mitigating

evidence. It noted that trial counsel had all the information gathered by Dr. Savarese,

including interviews with fourteen of Rice’s family members and friends and that, to

the extent trial counsel did not present this information at the sentencing hearing, it was

an acceptable tactical decision. Id. at 14-17. The appellate court further noted that Dr.

Ferraro declined to testify that the statutory mitigating factors applied to Rice. Id.

       The appellate court also rejected Rice’s claim that his guilty plea was not

knowing, intelligent, and voluntary because he had confirmed the contrary under oath

at the plea hearing. Id. at 7-9. The court found that Rice’s sentence of life without parole

did not mean that trial counsel had mislead him into pleading guilty. Id.

                             Ineffective Assistance of Counsel

       Rice argues that he is entitled to habeas corpus relief because trial counsel

rendered ineffective assistance by advising him to plead guilty without a plea

agreement and by failing to present sufficient mitigating evidence at the sentencing

stage. He states that pleading guilty waived his right to a jury trial and to preserve his

challenge to the voluntary nature of his confession on appeal.

       To prevail on an ineffective assistance of counsel claim in the State courts, a

petitioner must show that counsel’s performance was deficient and that the deficient

performance prejudiced him. Strickland v. Washington, 466 U.S. 668 (1984). There is “a

strong presumption that counsel’s conduct falls within the wide range of reasonable

                                             13
professional assistance; that is, the defendant must overcome the presumption that,

under the circumstances, the challenged action might be considered sound trial

strategy.” Id. at 689. The test for prejudice is whether there was a reasonable probability

that “but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Id. at 694. In assessing prejudice under Strickland “[t]he likelihood of a

different result must be substantial, not just conceivable.” Harrington v. Richter, 562 U.S.

86, 112 (2011). However, “[o]n habeas review, [the] inquiry is now whether the state

court unreasonably applied Strickland.” McNary v. Lemke, 708 F.3d 905, 914 (7th Cir.

2013). “Given this high standard, even ‘egregious’ failures of counsel do not always

warrant relief.” Id.

       After reviewing the record, the court cannot conclude that the State court’s

determination on the ineffective assistance of counsel claims was objectively

unreasonable. The record supports the finding that advising Rice to plead guilty was a

strategic decision based on the overwhelming nature of the prosecution’s evidence and

a reasonable chance at favorable sentencing considerations. Even without the

confession, the prosecution’s evidence was compelling and included video evidence

and DNA evidence, and there is no indication that a jury would have been likely to

acquit him or sentence him less harshly. Further, as trial counsel intended, the trial

court credited Rice’s remorse and acceptance of guilt as mitigating factors.

       The facts of this case are similar to Jones v. Page, 76 F.3d 831 (7th Cir. 1996), in

which a defendant was charged with three counts of murder, and the prosecution

sought the death penalty. Trial counsel observed that the prosecution’s evidence, which

                                              14
included a confession, was overwhelming and that there was no tenable way to defend

the case. Id. at 841. On the advice of counsel, the defendant plead guilty but was

ultimately sentenced to death. Id. In resolving the defendant’s federal habeas case on

appeal, the Seventh Circuit Court of Appeals found that, in light of the prosecution’s

overwhelming evidence, trial counsel’s strategy of pleading guilty and seeking credit

for remorse at sentencing was a reasonable strategy. Id. at 845. Though the trial court

sentenced Rice to the maximum penalty despite these mitigating factors, Jones instructs

that declining to find that trial counsel’s performance was deficient was not an

unreasonable decision.

       Additionally, the record demonstrates that trial counsel made substantial efforts

to investigate and present mitigating evidence at the sentencing hearing, including

attempting to obtain an expert report and expert testimony, presenting Rice’s mother

and sister as witnesses, submitting the police report and confession, and introducing

sentencing statistics to suggest that life without parole was an inappropriate sentence

for Rice. Trial counsel also had the benefit of the expert’s information and findings, and

much of Dr. Savarese’s pretrial assessment of Rice’s mental condition, including

dissociation, memory deficiencies, and dependent personality disorder, is readily

apparent from the confession transcript and the testimony of his mother and sister. At

base, the record demonstrates that, at the sentencing hearing, trial counsel followed the

trial court’s direction by using such evidence to illustrate the substance of Dr. Savarese’s

report and that he did so effectively.



                                            15
       Further, the potential benefits of the additional witness testimony adduced at the

post-conviction hearing were limited and cumulative. The family members and friends

detailed Rice’s troubled relationship with his mother but otherwise mirrored the

testimony of Rice’s mother and sister. Dr. Ferraro’s testimony, which indicated that Rice

experienced dissociative episodes, dependence on his mother, and depression,

substantially resembled the findings of Dr. Savarese, and Dr. Ferraro declined to go

further than Dr. Savarese by testifying that statutory mitigating factors applied to Rice.

Moreover, the prosecution indicated that they would have worked to counter any

mitigation expertise through depositions or by hiring an opposing expert. Accordingly,

while trial counsel may have been able to present additional witnesses at sentencing,

the court cannot find that the State court’s determination on this issue was

unreasonable. Moreover, Judge Boswell noted that the additional testimony would not

have affected her sentencing decision, which indicates that, even if trial counsel’s

performance at sentencing was deficient, it did not result in prejudice to Rice. Therefore,

the claims regarding ineffective assistance of counsel are not a basis for habeas relief.

                                     Trial Court Error

       Rice argues that he is entitled to habeas relief because the trial court erred by

accepting his guilty plea as voluntary and intelligent because he relied on his trial

counsel’s misrepresentation that he would present substantial mitigating evidence at

sentencing. “Waivers of constitutional rights not only must be voluntary but must be

knowing, intelligent acts done with sufficient awareness of the relevant circumstances

and likely consequences.” Brady v. United States, 397 U.S. 742, 748 (1970). “The

                                             16
voluntariness of [a criminal defendant’s] plea can be determined only by considering all

of the relevant circumstances surrounding it.” Id. “A plea of guilty entered by one fully

aware of the direct consequences, including the actual value of any commitments made

to him by the court, prosecutor, or his own counsel, must stand unless induced by

threats (or promises to discontinue improper harassment), misrepresentation (including

unfulfilled or unfulfillable promises), or perhaps by promises that are by their nature

improper as having no proper relationship to the prosecutor’s business (e.g. bribes).” Id.

at 755.

          After reviewing the record, the court cannot conclude that the State court’s

determination on the validity of the guilty plea was objectively unreasonable. The State

court reasonably relied on Rice’s testimony at the plea hearing in which he

acknowledged under oath that he was waiving constitutional rights; he confirmed his

understanding of the charges and possible sentences; and he represented that he was

not pleading guilty due to any threats or promises. Further, given trial counsel’s efforts

at sentencing as detailed above, the court cannot fairly characterize trial counsel’s

statement that he would present substantial mitigating evidence at the sentencing

hearing as a misrepresentation. In a similar case, the Seventh Circuit considered

whether ineffective assistance of counsel invalidated a criminal defendant’s guilty plea,

stating, “[A] plea . . . cannot be knowing and voluntary if it resulted from ineffective

assistance of counsel.” United States v. Harper, 934 F.3d 524, 529 (7th Cir. 2019). In

denying the defendant’s challenge to the voluntariness of the guilty plea, the court

found that trial counsel was not ineffective for advising the defendant to plead guilty

                                              17
and noted the plea colloquy in which the defendant acknowledged his understanding

of the plea consequences. Id. at 529-30. As in Harper, trial counsel did not perform

deficiently in advising Rice to plead guilty, and Rice affirmatively represented that he

was not influenced by promises or threats during the plea colloquy. Therefore, the

claim that the trial court erred by accepting his guilty plea as knowing, voluntary and

intelligent is not a basis for habeas relief.

       Rice further argues that the sentencing court violated the Eighth Amendment by

failing to consider sentences in similar cases, which suggested that the sentence of life

without parole was inappropriate, and by considering non-statutory aggravating

factors. In support of this argument, Rice relies on Lockett v. Ohio, 438 U.S. 586, 608

(1978), which holds, “To meet constitutional requirements, a death penalty statute must

not preclude consideration of relevant mitigating factors.” He further relies on Eddings

v. Oklahoma, 455 U.S. 104, 114 (1982), which similarly held that courts could not refuse to

consider relevant mitigating evidence in death penalty cases. The Supreme Court of the

United States has acknowledged that “the penalty of death is different in kind from any

other punishment imposed under our system of criminal justice,” Gregg v. Georgia, 428

U.S. 153, 188 (1976), and has established a line of jurisprudence that primarily applies to

death penalty cases. See e.g., Jurek v. Texas, 428 U.S. 262 (1976) (individualized

consideration); Zant v. Stephens, 462 U.S. 862 (1983) (arbitrariness); Tison v. Arizona, 481

U.S. 137 (1987) (proportionality). Rice does not cite any authority to suggest that the

Supreme Court has extended the holdings of Lockett or Eddings to his case, which does

not involve the death penalty. Significantly, Rice may obtain habeas relief only if he

                                                18
demonstrates that the State court issued a decision contrary to clearly established

federal law as determined by the Supreme Court. 28 U.S.C. § 2254(d)(1). Therefore, the

argument that the sentencing court improperly considered mitigating and aggravating

factors is not a basis for habeas relief.

                            CERTIFICATE OF APPEALABILITY

       Pursuant to Section 2254 Habeas Corpus Rule 11, the court must grant or deny a

certificate of appealability. To obtain a certificate of appealability under 28 U.S.C. §

2253(c), the petitioner must make a substantial showing of the denial of a constitutional

right by establishing “that a reasonable jurist could debate whether (or, for that matter,

agree that) the petition should have been resolved in a different manner or that the

issues presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000). For the reasons explained in this order, there is no

basis for encouraging Rice to proceed further.

       For these reasons, the court DENIES the habeas corpus petition; DENIES a

certificate of appealability pursuant to Section 2254 Habeas Corpus Rule 11; and

DIRECTS the clerk to enter judgment in favor of the Respondent and against the

Petitioner.

       SO ORDERED on February 27, 2020

                                                      /s/JON E. DEGUILIO
                                                  JUDGE
                                                  UNITED STATES DISTRICT COURT




                                             19
